

117 HRES 352 IH: Expressing the sense of the House of Representatives that the dedication and devotion of law enforcement personnel should be recognized and that calls to “defund”, “disband”, “dismantle”, or “abolish” the police should be condemned.
U.S. House of Representatives
2021-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 352IN THE HOUSE OF REPRESENTATIVESApril 26, 2021Ms. Malliotakis (for herself, Mr. Gimenez, Ms. Salazar, Mrs. Hinson, Mrs. McClain, Mr. Newhouse, Mrs. Cammack, Mrs. Miller-Meeks, Mrs. Fischbach, and Mr. Young) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the dedication and devotion of law enforcement personnel should be recognized and that calls to defund, disband, dismantle, or abolish the police should be condemned.That it is the sense of the House of Representatives that the House—(1)recognizes and appreciates the dedication and devotion demonstrated by the men and women of law enforcement who keep our communities and our Nation safe; and(2)condemns calls to defund, disband, dismantle, or abolish the police.